Citation Nr: 0948669	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  02-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for dermatitis.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for schizophrenia or other 
acquired psychiatric condition, excluding posttraumatic 
stress disorder.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for a stomach ulcer.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1953 to June 
1957 and from February 1960 to April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which increased the Veteran's disability evaluation for 
dermatitis to 30 percent, effective the date of claim.  This 
July 2001 rating decision also declined to reopen the 
Veteran's service connection claim for schizophrenia as new 
and material evidence had not been submitted.

In addition, the Veteran appeals from a July 2002 rating 
decision of the Togus, Maine RO which denied the Veteran's 
service connection claims for a stomach ulcer and bilateral 
hearing loss.  He also appeals from a November 2002 rating 
decision from the Buffalo, New York RO that denied his 
service connection claim for PTSD.

This matter was remanded for further development and 
adjudication in the Board's December 2003 and October 2006 
remands.

An August 2004 VA otolaryngologist noted that the Veteran 
suffers from hearing loss and tinnitus and that his hearing 
loss was due to acoustic trauma sustained in service.  
Although a formal service connection claim for tinnitus has 
not been submitted, this opinion serves as an informal claim 
for tinnitus.  This matter is referred to the RO for initial 
development and adjudication.

The issues of whether to reopen service connection claims for 
schizophrenia and a stomach ulcer are remanded to the RO via 
the Appeals Management Center, and are discussed in the 
remand section of this decision.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate the instant claims have been completed.

2.  Throughout the course of this appeal, the Veteran's 
dermatitis manifested as scabbed eruptions and scaling over 
his face, scalp and chest; there was no competent medical 
evidence that more than 40 percent of his body was affected 
by this condition, that he had been prescribed oral 
medication to treat this condition, or that he experienced 
visible or palpable tissue loss and other characteristics 
constituting head or facial disfigurement.

3.  The evidentiary record is negative for evidence that the 
Veteran engaged in combat while in-service and his purported 
non-combat stressors have not been corroborated.

4.  There is no nexus between the Veteran's PTSD and his 
service.

5.  There is a nexus between the Veteran's bilateral hearing 
loss and the acoustic trauma he experienced in service.





CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but no 
more, for dermatitis have been met for the entire period of 
the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7800-7806 (2001); 
DC 7800-7806 (2009).

2.  The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2009).

3.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 
5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5- 
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision with 
regard to the Veteran's service connection claim for 
bilateral hearing loss, further assistance is unnecessary to 
aid the Veteran in substantiating that claim.

The Veteran was provided with VCAA notice in an October 2003 
letter.  This letter notified the Veteran of what evidence 
was required to substantiate his claim for an increased 
disability evaluation for his skin condition.  This letter 
also informed him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining evidence from 
other agencies.  Finally, the letter notified the Veteran 
that he may submit any evidence that his service connected 
disability increased in severity.

This notice was provided after the initial adjudication of 
the Veteran's claim.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini.  This timing 
deficiency with regard to the October 2003 notice was 
remedied by the fact that the claim was readjudicated by the 
RO in a November 2004 supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

July 2002 and February 2004 letters also provided the Veteran 
VCAA notice.  These letters notified the Veteran of what 
evidence was required to substantiate his service connection 
claim for PTSD.  This letter also informed him of what 
evidence VA would obtain, what evidence he was expected to 
provide, and of what assistance the VA could provide the 
Veteran in obtaining evidence from other agencies.  Any 
timing deficiency with regards to the February 2004 letter 
was cured by the readjudication of the Veteran's service 
connection claim for PTSD in the November 2004 SSOC.  
Mayfield v. Nicholson, supra.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the March 2007 letter, after the initial adjudication of the 
Veteran's claims.  This timing deficiency was cured by the 
readjudication of the Veteran's claims in a June 2009 SSOC.  
Mayfield v. Nicholson, supra.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, this 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The October 2003 VCAA letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his claim for an increased rating and provided specific 
examples.  The letter stated that such evidence should 
describe the manner in which the Veteran's disability had 
become worse based upon the knowledge and personal 
observations of the statement's author.  It also notified the 
Veteran that he may submit records from his current or former 
employers.  This notice was provided to the Veteran after to 
the initial adjudication of his claim but this timing 
deficiency was cured with the readjudication of the claim in 
the November 2004 SSOC.  Mayfield v. Nicholson, supra.

In addition, there is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the Veteran's increased rating claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the Veteran or to 
have any effect on the matters decided on appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this 
juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) 
(holding that a party alleging defective VCAA notice has the 
burden of showing how the defective notice was harmful). 

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s). 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records and 
his voluminous VA treatment records have been obtained.  He 
has been afforded several VA examinations and sufficient 
medical opinions have been obtained.

The Veteran has indicated in a February 1998 VA treatment 
note that he was in receipt of Social Security Administration 
(SSA) benefits but did not indicate the basis of this award 
or the effective date of this award.  VA generally has a duty 
to obtain Social Security decisions and the medical records 
relied upon in making those decisions.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  However, as this 
benefit award predated his increased rating claim for 
dermatitis, it is not necessary to obtain the SSA records 
prior to adjudicating this claim as they could not provide 
information pertinent to the Veteran's claim.  These SSA 
records are not pertinent to the Veteran's service connection 
claim for PTSD as the Veteran has not reported an in-service 
stressor which could be verified.  In addition, as the 
Veteran's service connection claim for bilateral hearing loss 
is being granted, it is not necessary to obtain these records 
to substantiate his claim.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence to be 
obtained, the Board may proceed with the consideration of the 
Veteran's claims.

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

The Veteran's dermatitis is currently rated under diagnostic 
code 7806 for dermatitis or eczema.  These conditions are to 
be rated under either the criteria under DC 7806 or to be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.

The criteria for rating scars were revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
DCs 7800 to 7805).  As the Veteran's claim was pending before 
October, 28, 2008, it will be evaluated under the rating 
criteria made effective from August 30, 2002 as well as the 
criteria that was in effect prior to that date.  See id.

Prior to August 30, 2002, dermatitis or eczema that manifests 
with exudation or constant itching, extensive lesions or 
marked disfigurement warrants a 30 percent evaluation.  A 50 
percent evaluation is assigned where there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or where the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, DC 7806 (2001).  A note to 38 
C.F.R. § 4.118 (2001) provides that the most repugnant 
conditions may be submitted for central office rating with 
several unretouched photographs.  

The rating codes for skin disorders were revised as of August 
30, 2002.  Dermatitis or eczema covering 20 to 40 percent of 
the entire body, affecting 20 to 40 percent of exposed areas, 
or requiring systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period warrants a 30 percent evaluation.  
A 60 percent rating is warranted if more than 40 percent of 
the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required during the past 12-month period.  38 C.F.R. § 4.118, 
DC 7806 (2009).

DC 7800 rates disfigurement of the head, face, or neck.  See 
38 C.F.R. § 4.118 (2009).

The eight characteristics of disfigurement for purposes of 
evaluation are: scar five or more inches in length; scar at 
least one-quarter inch wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); or skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).   See Note 1 of DC 7800 
(2009). 

A disability rating of 30 percent is warranted where there 
are two or three characteristics of disfigurement, a rating 
of 50 percent is warranted where there are four 
characteristics of disfigurement, and a rating of 80 percent 
is warranted where there are six or more characteristics of 
disfigurement.  These disability ratings are also warranted 
where there is visible or palpable tissue loss and additional 
symptomatology.  DC 7800 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Dermatitis Increased Rating Claim

The Veteran contends that the condition of his service-
connected dermatitis has worsened.  His representative stated 
in his August 2001 increased rating claim that the Veteran 
was seeking a 50 percent disability rating.

A May 2001 VA examination noted punctate scabbed eruptions on 
the Veteran's scalp, severe dermatitis of his face with 
scaling and patches of what appeared to be skin swelling.  
His anterior chest revealed brownish, slight elevated 
discoloration as well as several reddish plaques on the upper 
back.  The skin of the lower chest and the remainder of his 
body was noted to be negative.  The examiner noted that a 
dermatology examination would be scheduled.

A June 2001 VA dermatology examination noted that the Veteran 
exhibited a punctated eruption of the scalp, dermatitis of 
the face and brownish discoloration of the skin on his chest 
as well as several plaques in the upper back.  The Veteran 
was described as bald.  Accompanying slide photographs 
document these skin conditions.

The Veteran reported having his skin "slough off" his 
affected areas despite using lotions and medications in a 
November 2003 statement.

An August 2004 VA dermatology examination reflected the 
Veteran's reports of having a ten or 15 year history of a 
chronic facial rash with no known etiology.  This rash 
reported "goes in cycles" and that he treats this condition 
with prescription lotion and shampoo.  Physical examination 
noted mild erythema and scaling of the Veteran's central 
face, globular area, nasolabial folds, chin, retro-maxillary, 
parietal scalp, forehead, external ear and conchal bowl into 
the external canal.  His chest was clear.  The dermatologist 
noted that 15 percent of the Veteran's exposed body surface, 
including his ears, and two percent of his entire body 
surface were involved with this condition.  No scarring or 
disfigurement was found.  Following this examination, a 
diagnosis of seborrheic dermatitis was made.

A May 2005 VA dermatology examination revealed that the 
Veteran presented for examination but that his skin was clear 
and that he was not suffering from an outbreak of dermatitis.  
The examiner noted that there was no evidence of erythema, 
scale or dermatitis on the Veteran's face or scalp.  
Photographs were therefore not taken and the Veteran was 
instructed to reschedule the examination when he suffers from 
an outbreak.

A flare-up of his dermatology condition was noted in a March 
2006 VA treatment note.  The provider noted that the 
Veteran's scalp was crusted a "great deal."

During his June 2006 hearing, the Veteran testified that 
approximately every few months he must scrape scales off the 
top of his head and that he treated the condition with 
shampoo.  He also used a lotion to treat his condition.

A VA dermatology examination was conducted in March 2009.  
The examiner noted that an examination was not conducted due 
to the Veteran's refusal to allow the examiner to "get close 
to hi[m] or [to] touch him."  The examiner noted he was 
unable to see any type of skin condition on the uncovered 
areas of the Veteran's body from several feet away.

Throughout the course of this appeal, the Veteran's 
dermatitis manifested as scabbed eruptions and scaling over 
his face, scalp and chest.  Photographs from the June 2001 VA 
dermatology examination confirm the presence of this obvious 
skin condition.  The March 2009 VA dermatology examiner was 
not able to observe any skin condition from several feet 
away, however, he was not able to conduct a complete 
examination due to the Veteran's mental condition.  A 50 
percent evaluation is therefore warranted throughout the 
course of this appeal; this is the maximum disability rating 
available for eczema or disfiguring scars under the previous 
diagnostic code.  38 C.F.R. § 4.118, DC 7806 (2001).

A disability rating in excess of 50 percent under the new 
diagnostic codes effective in August 2002 requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas to be affected by the condition, the constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period, or visible or palpable tissue loss with other 
characteristics constituting head or facial disfigurement.  
38 C.F.R. § 4.118, DCs 7800-7806 (2009).  The August 2004 VA 
dermatology examiner noted that 15 percent of the Veteran's 
exposed body surface and two percent of his entire body 
surface was involved in this condition; this is the only 
competent medical evidence describing the body percentages 
affected by the Veteran's condition.  There is no competent 
medical evidence suggesting that the Veteran has been 
prescribed oral medication to treat his dermatitis, and he 
has repeatedly stated that he treats his condition with a 
shampoo and topical medication.  The evidentiary record is 
negative for evidence of visible or palpable tissue loss 
consistent with head or facial disfigurement.  A disability 
rating higher than 50 percent is therefore precluded.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran.  There is no section that 
provides a basis upon which to assign a higher disability 
evaluation or a separate compensable disability evaluation.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The Veteran's condition primarily manifested as scabbed 
eruptions and scaling on his face, head and chest throughout 
the course of this appeal.  The rating criteria contemplate 
these impairments.  There have been no periods of 
hospitalization due to his condition reported during the 
course of this appeal.  Hence, referral for consideration of 
an extraschedular rating for dermatitis is not warranted.

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16.  

The Veteran has not contended, nor is there evidence 
suggesting, that his service-connected dermatitis prevented 
him from obtaining or maintaining gainful employment.  He 
reported having an eighth grade education on occasion and 
reported having graduated high school on other occasions.  
Although it appears that the Veteran has not been employed 
for any period during the course of this appeal, this 
unemployment has repeatedly been attributed to the Veteran's 
various psychiatric conditions and has not been attributed to 
his service-connected dermatitis.  Accordingly, further 
consideration of entitlement to TDIU is not warranted.

Service Connection Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

If certain conditions such as psychosis or other organic 
diseases of the nervous system such as hearing loss become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of such a condition during service. This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Personality disorders are not considered disabilities for VA 
purposes and therefore cannot serve as a basis for a grant of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Corroboration of every detail of a claimed stressor, 
including personal participation, is not required.  Instead, 
independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
Veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In a precedent opinion, VA's General Counsel addressed 
determinations as to whether a Veteran engaged in combat with 
the enemy for the purposes of 38 U.S.C.A. § 1154(b).  In 
pertinent part, this opinion noted that the determination of 
whether or not a Veteran engaged in combat with the enemy is 
not governed by the specific evidentiary standards and 
procedures of 38 U.S.C.A. § 1154(b), which apply only after 
combat service has been established.  The opinion held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a Veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.   Nothing in 
the language or history of that statute suggested a more 
definite definition.  The issue of whether any particular set 
of circumstances constitutes engagement in combat with the 
enemy must be resolved on a case-by-case basis.  Satisfactory 
proof that a Veteran engaged in combat with the enemy depends 
on the facts of each case, requires evaluation of all 
pertinent evidence, and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).

The Court has held that receiving enemy fire can constitute 
participation in combat. Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a Veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a Veteran engaged in combat may 
include the Veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing loss status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

PTSD Service Connection Claim

The Veteran contends that he now suffers from PTSD as a 
result of the extreme stress, anxiety and suffering he 
endured while in-service.

The Veteran's August 1953 and October 1953 entrance 
examinations were negative for any relevant abnormalities, 
and his June 1957 discharge examination was also negative for 
any relevant abnormalities.

An April 1961 treatment note indicated that the Veteran was 
being evaluated due to his "peculiar behavior."  He 
presented as very depressed, reported feeling unhappy and 
suicidal.  He also reported that he felt that he would be 
yelled at for everything he did while on ship.  A diagnosis 
of schizoid personality was made and he was transferred to 
the United States Naval Hospital for further evaluation.

An April 1961 Medical Board report indicated that the 
Veteran's physical and neurological examination, as well as 
his laboratory testing, were within normal limits upon his 
admission to the hospital.  Direct mental examination 
revealed no evidence of psychosis.  The Veteran reported that 
he had always been moody, that he readily becomes depressed, 
that he was quite sensitive and indicated that he had always 
been quite lonely.  He reported feeling that he was 
"normal" and that others felt he was an outcast because of 
his particular points of view.  Following this examination, a 
diagnosis of schizoid personality was made.

An April 1961 treatment note indicated that the Veteran was 
found to be unsuitable for service due to a schizoid 
personality and that he was discharged due to this 
unsuitability.

A January 1962 VA psychiatric examination reflected the 
Veteran's reports of feeling jittery, irritable, tense and 
excitable.  He reported conflicts while in-service and that 
he told the doctors "all kinds of crap" to ensure his 
discharge from service.  The examiner stated that the Veteran 
had "gotten along well" during his first period of service 
which he attributed to the Veteran not experiencing any 
significant stress, and noted that a psychotic reaction would 
develop as the Veteran's "personality structure was quite 
brittle."  Following this examination, diagnoses of a 
paranoid personality and an anxiety disorder were made.

Service connection for an acquired psychiatric condition was 
first denied in a February 1962 rating decision.

The Veteran was hospitalized in a private facility in April 
1966 following an "acute breakdown" and transferred to a VA 
facility in August 1966 for further in-patient treatment.  A 
diagnosis of a chronic schizophrenic reaction, 
undifferentiated type, was noted in an August 1966 VA 
treatment summary.  He was discharged from this VA in-patient 
psychiatric treatment in February 1967 with a diagnosis of a 
chronic schizophrenic reaction.  He was hospitalized from 
July 1969 to June 1970 and October 1970 to April 1971 for 
treatment related to that same diagnosed condition.

The Veteran's DD-214 from his first period of service 
indicated that he was awarded the National Defense Service 
medal and that he had two years of foreign and/or sea 
service.  He was not awarded any medals during his second 
period of service and serviced approximately six months of 
foreign and/or sea service.

A March 2002 VA treatment note reflected the Veteran's 
reports of experiencing "flashbacks" to some of the 
"horrendous" jobs that he had both in service and in 
civilian life.  The examiner noted that the Veteran was non-
cooperative during much of the interview and would not 
discuss the content of these flashbacks, rendering it 
impossible to determine whether they were true hallucinations 
or flashbacks.  Flashbacks to service were again reported in 
an April 2002 treatment note.

The Veteran reported involvement in active combat while 
serving in Korea in a December 2002 psychiatric treatment 
note.  An impression of rule-out PTSD, among other 
conditions, was made.

Diagnoses of schizoaffective disorder bipolar type, alcohol 
dependence in partial remission and rule-out PTSD were made 
in a February 2003 VA treatment note.  The Veteran had 
reported active flashbacks to "traumatic combat 
experiences" from service.  A past history of PTSD was noted 
in a May 2003 VA emergency room note.

Panic attacks related to the Veteran's wife failure to 
maintain their apartment were noted in an August 2003 VA 
admission note.  He reported that his wife's failure to clean 
caused him to feel "stressed out" and caused his panic 
attacks to worsen.  The treating physician noted that the 
Veteran requested hospitalization whenever he felt stress.

The Veteran reported that he did not forget his past service 
and combat but did not talk about the content of his 
purported nightmares or flashbacks in an October 2003 VA 
treatment note.  Panic attacks were reported in an October 
2003 VA psychiatric discharge treatment note and other PTSD 
symptoms were denied.

The Veteran reported in a June 2004 substantive appeal that 
he suffered from "constant, unrelenting harassment" while 
in the Navy and what he experienced went beyond "simple 
military discipline."

PTSD symptoms were denied in July 2004 and August 2004 VA 
psychiatric treatment notes.  Nightmares and flashbacks were 
reported in another August 2004 VA psychiatric treatment note 
but no PTSD diagnosis was noted.

In a January 2005 VA treatment note, the Veteran reported 
that his various problems began after a rough childhood and 
that he felt the government owed him "a couple of hundred 
thousand dollars in back pay for his problems."

The Veteran reported that he was harassed in the Navy due to 
his broken period of service and that he was required to give 
up his high rating of a Petty Officer and "start over" as a 
Seaman in a February 2005 VA psychiatric treatment note.

The Veteran reported that he had been thinking about the 
"many injustices" that were perpetrated on him while in the 
military in a March 2005 VA treatment note.  No further 
information was provided and the examiner noted that he could 
not determine if these "injustices" were real or perceived.  
He reported participation in active combat in Korea.

In a June 2006 hearing, the Veteran testified that he 
experienced tension, worry, fear and guilt while in service.  
He reported being given extra duty and having his liberty 
card pulled, through no fault of his own, and that he 
suffered a nervous breakdown as a result.  He never received 
psychiatric treatment prior to service, and first sought 
psychiatric treatment in either 1960 or 1962 after being 
discharged.

VA treatment records dated through October 2008 detail 
regular psychiatric treatment for schizophrenia and at least 
27 separate admission for in-patient psychiatric treatment.  
The Veteran reported such symptoms as intermittent suicidal 
ideations, depression, anger, intermittent audiovisual 
hallucinations or delusions, anxiety, intermittent panic 
attacks, and flashbacks.  Intermittent inability or failure 
to perform his activities of daily living, including personal 
hygiene, were reported.

The Veteran did not respond to a June 2007 letter requesting 
additional information regarding the Veteran's purported 
stressors.  This additional information, including supplying 
the dates, place and substance of the purported stressors, 
was necessary to allow for verification through the United 
States Army and Joint Services Records Research Center 
(JSRRC).

An attempt to schedule a VA psychiatric examination was made 
in March 2009, however, the Veteran's representative reported 
in April 2009 that he did not have transportation to the 
facility and that he did not wish to reschedule the 
examination

The evidence is far from conclusive in the instant case as to 
a whether a PTSD diagnosis is warranted as a PTSD diagnosis 
was made without the Veteran articulating an in-service 
stressor.  What is clear is that there is no claimed stressor 
of record that is capable of independent corroboration.

The Veteran's claims of combat service while stationed in 
Korea are not supported by the record.  Service personnel 
records are negative for such combat indicators as a Purple 
Heart and there is no evidence that the Veteran's pay was 
increased for combat service.  There is also no evidence that 
the Veteran was awarded a Korean Service medal, an award 
specifically issued for war time service in Korea or the 
waters adjacent to Korea.  See Executive Order No. 10179 
(1950).  In this regard, the Board notes that the truce which 
ended combat in Korea was signed in July 1953 which was three 
months before the Veteran entered active service in October 
1953.  As there is no competent evidence in the record 
suggesting that the Veteran engaged in combat, credible 
supporting evidence that the claimed in-service stressor 
occurred must be presented.  See 38 C.F.R. § 3.304(f).

No such evidence has been presented.  The Veteran did not 
respond to the June 2007 requesting additional information to 
clarify and corroborate his purported stressors nor is this 
information in the evidentiary record.  While several of the 
Veteran's VA treatment records refer to his reports of stress 
or mistreatment during service, no specific information has 
been provided regarding these incidents.  The Court has held 
that the recording of a stressor in clinical records does not 
constitute the credible supporting evidence needed to 
substantiate a claim.  Moreau v. Brown, 9 Vet. App. 389, 395-
6 (1996).  

As the Veteran's purported non-combat stressor has not been 
corroborated and the evidentiary record does not establish 
that the Veteran has been diagnosed with PTSD based upon a 
corroborated stressor, his service connection claim for PTSD 
cannot be granted.  The preponderance of the evidence is 
against the claim and it must be denied.  38 U.S.C.A. §5107.



Hearing Loss Service Connection Claim

The Veteran contends that he now suffers from bilateral 
hearing loss either as a result of an in-service jelly fish 
sting to his right ear or his exposure to acoustic trauma 
while in-service.

The Veteran's August 1953 and October 1953 entrance 
audiological examinations were noted to be within normal 
limits and physical examination revealed no relevant 
abnormalities.  His June 1957 discharge audiological 
examination was also within normal limits and physical 
examination revealed no relevant abnormalities.  His service 
treatment records for this period of service were negative 
for any symptoms, treatment or diagnosis of any hearing loss.

A July 1957 VA general medical examination reflected the 
Veteran's reports of contracting an ear fungus while in the 
"[t]ropics" and that he suffers from ear trouble as a 
result.  Physical examination noted that box ear drums were 
obscured by wax.

An August 1957 VA ears, nose and throat examination noted 
that both his ear canals were blocked by cerumen and that the 
examination was otherwise negative.

The Veteran's December 1959 entrance audiological examination 
was noted to be within normal limits.  August 1960 treatment 
notes indicated that the Veteran was seen on three occasions 
after complaining of sore ears.

A September 1960 treatment note indicated that his right ear 
drum could not be seen due to debris in his ear canal, that 
his audiogram was within normal limits, and that he was 
treated for minimal external otitis and "improved rapidly."  

A December 1960 entrance audiological examination was within 
normal limits and physical examination noted no relevant 
abnormalities.  His remaining service treatment records were 
negative for any symptoms, diagnoses or treatment for hearing 
loss.

A January 1962 VA ears, nose and throat examination reflected 
the Veteran's reports of contracting external otitis media in 
the left ear and a fungal ear infection during his second 
period of service.  He reported being treated for a left 
earache once since discharge and that he had no current ear 
complaints.  Physical examination revealed external meatus 
and tympanic membranes that were unremarkable.  His hearing 
was noted to be within normal limits when tested with tuning 
forks.  The examiner noted that there were no relevant 
findings.

A June 2001 VA audiology treatment note indicated that there 
was impact cerumen in the Veteran's right ear and that his 
left ear was clear.  Audiometrics revealed mild to moderate 
left ear sensorineural hearing loss and severe mixed hearing 
loss in his right ear.  Bone conduction for the right ear 
suggested a mild to moderate sensory component and a 
conductive overlay of 20 to 40 decibels, depending on the 
frequency.  The audiologist noted that "some if not all of 
the conductive component" in the Veteran's right ear may be 
due to impact cerumen.  Specific audiology testing results 
were not provided.

A November 2002 VA audiological treatment note reflected the 
Veteran's reports of losing his hearing after a diving 
accident he suffered in the Navy.  His right ear canal was 
noted to be very occluded with hard cerumen and his left ear 
was noted to be very clear.  Audiological examination 
revealed right ear air conduction thresholds between 75 and 
85 decibels when tested between 500 and 4000 Hertz and left 
ear thresholds between 50 and 65 decibels when tested at 
those same thresholds.  Right ear word recognition was noted 
to be 94 percent and left ear word recognition was noted to 
be 90 percent.  An impression of severe mixed hearing loss 
which was likely to have significant air bone gaps due to 
impacted cerumen was made. 

A July 2004 VA audiological examination reflected the 
Veteran's reports of being stung by a jellyfish in his right 
ear during service and being exposed to aircraft noise with 
some hearing protection while aboard ship.  Right ear air 
conduction was noted to be between 40 and 50 decibels when 
tested between 500 and 4000 Hertz, and left ear air 
conduction thresholds were between 35 and 45 when tested at 
those same levels.  Word recognition testing was noted to be 
88 percent in the right ear and 80 and 86 percent when tested 
in the left.  Physical examination revealed excessive cerumen 
in the right ear.

A July 2004 VA otolaryngology examination noted that the 
Veteran met the requirements for bilateral hearing loss under 
VA regulations.  The Veteran reported in-service noise 
exposure from aircraft and guns and that he was unable to use 
his earplugs most of the time when exposed to this noise.  
Post-service noise exposure included working with fireworks 
for about one year without using ear protection.  The 
examiner noted that his recent audiogram did not demonstrate 
an extreme dip at 4000 Hertz that was characteristic of 
acoustic trauma.  Physical examination revealed that his 
right ear was impacted with cerumen and his left ear canal 
was clear.  The examiner noted that right ear hearing seemed 
to improve after the removal of this impacted cerumen.  

Following this July 2004 examination, the examiner opined 
that while the Veteran's history was consistent with acoustic 
trauma, the audiogram results were less characteristic of 
acoustic trauma.  The purported jellyfish sting and external 
ear infections do not produce any aggravation of an 
individual's neuro-sensory hearing level.  The Veteran's 
acoustic trauma "may in addition aggravate any familial 
tendency so that [he] does have worsen[ed] hearing with this 
background."  The examiner opined that unprotected exposure 
to naval guns would be mainly responsible for any current 
subjective complaints of hearing loss.  The examiner noted 
that the Veteran's mental state was clear and consistent 
throughout this examination.

An August 2004 VA audiology examination reflected the 
Veteran's reports of in-service acoustic trauma and his 
denial of post-service occupational or recreational noise 
exposure.  Audiology testing revealed right ear pure tone 
thresholds between 40 and 50 decibels when tested between 500 
and 4000 Hertz, and left ear pure tone thresholds between 35 
and 45 decibels when tested at those same thresholds.  Right 
ear word recognition testing was noted to be 88 percent and 
left ear word recognition testing was noted to be 86 percent.  
The examiner noted that the Veteran's in-service whisper 
audiological testing would not give an indication of possible 
high-frequency hearing loss which may have been present.  As 
a result, the examiner consulted with tables of normally 
occurring age-related hearing loss and determined that the 
Veteran's testing results were "borderline" for noise 
induced hearing loss.  The examiner opined that the Veteran's 
hearing loss was more consistent with a familial hearing 
problem than in-service acoustic trauma.  In addition, the 
examiner opined that a right ear abscess due to a jellyfish 
sting as described by the Veteran would result in some type 
of conductive hearing loss with middle ear dysfunction and an 
absence of acoustic reflexes; these symptoms were not found 
in this examination.  It was therefore at least as likely as 
not that the Veteran's present hearing loss was related to 
either an in-service medical condition or in-service acoustic 
trauma.  The examiner noted that she had reviewed the claims 
file prior to rendering this opinion.

An August 2004 VA audiology treatment note indicated that the 
Veteran's middle ear pressure, amplitude and tympanogram were 
normal.  His acoustic reflex was present in each ear for ipsi 
and contralateral stimulation and there were no signs of 
decay in either ear.

An August 2004 VA otolaryngology consultation note reflected 
the Veteran's reports of being exposed to acoustic trauma 
during service and that he sometimes had to report to duty 
immediately and was not able to use his ear protection.  
Post-service acoustic trauma included work in a refrigeration 
unit.  Physical examination noted that both eardrums were 
intact and equally mobile and that his reflexes were within 
normal limits.  Following this examination and a review of 
the August 2004 audiogram, the physician opined that that 
Veteran's symptoms were very likely due to the acoustic 
trauma he sustained during service.

During his June 2006 hearing, the Veteran testified that he 
has been given hearing aids due to his hearing loss.  He 
reported having an abscess on his right ear eardrum during 
service and that he did not seek treatment for the condition 
during service.  He stated that he slept near the boiler 
uptake and worked in the portal lab while in service and that 
his Navy duties did not expose him to loud noises.

The Veteran's November 2002 audiology examination 
demonstrated bilateral ear hearing loss as defined by VA 
regulations as his auditory threshold was greater than 40 
decibels.  38 C.F.R. § 3.385.  Similar auditory thresholds 
continued to be demonstrated in August 2004.  Hence, the 
requirement for a current disability has been satisfied.

There is no evidence in the record to support the Veteran's 
claims that he was stung in his ear by a jellyfish during 
service.  However, the Veteran is competent to report in-
service noise exposure and his acoustic trauma reports are 
consistent with his service.  This presumed acoustic trauma 
satisfies the element of an in-service injury.

In order for the Veteran's bilateral hearing loss to be 
recognized as service connected, the condition must be linked 
to in-service noise exposure or to some other disease or 
injury in service.   38 U.S.C.A. §§ 1110, 1131.

The evidence establishing this nexus consists of the 
Veteran's statements regarding a continuity of 
symptomatology, the July 2004 VA otolaryngology opinion 
stating that the Veteran's in-service acoustic trauma was 
"mainly responsible" for his current hearing loss and the 
August 2004 VA otolaryngology opinion stating that his 
hearing loss was "very likely" due to his in-service 
acoustic trauma.  The evidence against such a nexus include 
the results of the January 1962 VA otolaryngology audiology 
testing demonstrating normal hearing, the June 2001 and 
November 2002 VA audiology opinions attributing any hearing 
loss to impacted cerumen and that August 2004 VA audiology 
opinion finding that his bilateral hearing loss was less 
likely than not due to his service.

The Veteran is competent to report his in-service acoustic 
trauma and a continuity of his symptoms.  The July 2004 and 
August 2004 VA otolaryngology opinions were based on accurate 
factual premises and were supported with a rationale provided 
by the examiners.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The evidence is at least in equipoise. Entitlement to service 
connection for bilateral hearing loss is therefore granted.  
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to a 50 percent disability rating for dermatitis 
is granted, effective August 20, 2001.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

Unfortunately, the Veteran's claims to reopen his previously 
denied service connection claims for schizophrenia and a 
stomach ulcer must be remanded for additional development.

The Veteran reported receiving SSA benefits, including Social 
Security Disability, on several occasions including in a 
February 1998 VA treatment note.  He did not specify which 
condition served as the basis of this award or when these 
benefits were awarded.  The actual decision by the SSA, and 
the medical records on which that decision was based, are not 
of record.  These records are potentially pertinent to the 
claims of entitlement to service connection.  The Court has 
held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained.  Murincsak v. Derwinski, supra.  In addition, these 
SSA records may provide evidence establishing that the 
Veteran suffers from a current stomach ulcer or establishing 
a nexus between his schizophrenia and service, evidence that 
is currently missing from the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
benefits.  The Veteran's VA treatment 
records dated through October 2008 are 
located in the claims file and it is not 
necessary to associate duplicate copies of 
these treatment records with the claims 
file.  Any other decisions and records 
received should be associated with the 
claims file.

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
also be documented in the claims file.

2.  After the development requested above 
has been accomplished, the claims should 
be readjudicated. If any claim on appeal 
remains denied, the RO/AMC should issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


